Title: Orders, 10 May 1756
From: Washington, George
To: 



Kinsale.
Winchester—Monday, May 10th 1756.

A Regimental Court Martial to sit immediately, for Trial of George Forman, and John Collins.
One Subaltern and twenty men, to parade as soon as the provisions are drawn, to march to Conogochieg, to escort some provision waggons up to this place.
The Officer to wait on Colonel Washington for his orders—The cartridges now made in the Guard-house, to be returned immediately to the Magazine; together with the spare ammunition, that has been there for some time past. The men to continue making cartridges; and the Officer who over-looks them,

to have them packed up in a Barrel, securely, as fast as they are made.
Thomas Pettyfore, enlisted by Captain Gist, being judged unfit for Service, is ordered to be discharged.
